FILED
                              NOT FOR PUBLICATION                           MAY 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAVINDRA PRAKASH SHARMA;                          No. 07-71924
RALESH PRAKASH CHAUBE,
                                                  Agency Nos. A078-643-113
               Petitioners,                                   A078-643-372

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Ravindra Prakash Sharma and Ralesh Prakash Chaube, natives and citizens

of Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing for abuse of discretion the denial of a motion to reopen, Iturribarria v.

INS, 321 F.3d 889, 894 (9th Cir. 2003), we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed more than 2 years after the BIA’s

November 12, 2004, order dismissing the underlying appeal, see 8 C.F.R.

§ 1003.2(c)(2) (motion to reopen generally must be filed within 90 days of the final

order), and petitioners failed to establish that they acted with the due diligence

required for equitable tolling of that deadline, see Iturribarria, 321 F.3d at 897.

      In light of our disposition, we do not address petitioners’ contentions

regarding the merits of their ineffective assistance of counsel claim.

      PETITION FOR REVIEW DENIED.




                                           2                                     07-71924